 

Exhibit 10.5

 

AMENDED AND RESTATED
EMPLOYMENT AGREEMENT

 

This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) is made as of
November 14, 2013 (but effective as of the Commencement Date, as defined below
(other than Section 6.13, which shall be effective as of the date hereof), by
and between Innotrac Corporation, a Georgia corporation (the “Company”), and
Robert Toner (“Executive”).

 

RECITALS

 

A.          The Company and Executive are party to that certain Employment
Agreement, dated as of April 22, 2010 (the “Existing Employment Agreement”).

 

B.           Immediately following the execution and delivery of this Agreement,
the Company, Blue Eagle Holdings, L.P., a Delaware limited partnership
(“Parent”), and Blue Eagle Acquisition Sub, Inc., a Georgia corporation and
wholly owned subsidiary of Parent (“Purchaser”), will enter into that certain
Agreement and Plan of Merger, dated as of the date hereof (the “Merger
Agreement”).

 

C.           On the terms and subject to the conditions set forth in the Merger
Agreement, (i) Purchaser will commence a tender offer to purchase (the “Offer”)
all of the issued and outstanding shares of common stock of the Company, par
value $0.10 per share (the “Common Stock”), at an offer price equal to the Offer
Price (as defined in the Merger Agreement) payable to the seller in cash,
without interest, subject to withholding of taxes required by applicable Law and
(ii) following the consummation of the Offer and at the Effective Time (as
defined in the Merger Agreement), Purchaser will merge with and into the Company
(the “Merger”), with the Company continuing as the surviving corporation,
whereby each issued and outstanding share of Common Stock (other than Excluded
Shares (as defined in the Merger Agreement)) will be converted into the right to
receive the Common Merger Consideration (as defined in the Merger Agreement)
payable to the seller in cash, without interest, subject to withholding of taxes
required by applicable Law.

 

D.           Simultaneous with the execution and delivery of this Agreement, the
Company is entering into employment agreements (the “Other Employment
Agreements”) with certain other executives of the Company (the “Other
Executives”).

 

E.           As a condition and inducement to Parent and Purchaser entering into
and incurring their respective obligations under the Merger Agreement, Executive
and the Company have agreed to amend and restate the Existing Employment
Agreement on the terms set forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth below, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and Executive agree as
follows:

 

ARTICLE I
EMPLOYMENT SERVICES

 

1.1         Term of Employment.   Executive’s employment under this Agreement
shall commence and be effective at the Effective Time (the “Commencement Date”)
and continue until terminated pursuant to Article III below (the “Employment
Term”). This Agreement shall terminate automatically and will be of no force or
effect upon any termination of the Merger Agreement in accordance with its terms
prior to the occurrence of the Effective Time.

 

1

 

 

1.2          Title and Position.   During the Employment Term, Executive shall
hold the position of Chief Operating Officer of the Company, and shall report
directly to the Chief Executive Officer of the Company. Executive’s
responsibilities shall include such duties as are commensurate with Executive’s
position and as may be assigned to Executive in good faith by the Board of
Directors of the Company (the “Board”) or the Chief Executive Officer.

 

1.3          Activities and Duties During Employment.

 

(a)          Executive shall conduct himself, both professionally and
personally, with due regard to public conventions and morals, and in a manner
that will not have a materially adverse effect on the reputation of the Company
or Executive. Executive shall devote Executive’s full business time, attention,
skill and energy to the business and affairs of the Company and its
subsidiaries, and shall use Executive’s reasonable best efforts to faithfully
perform Executive’s responsibilities in a diligent, trustworthy, efficient and
businesslike manner so as to advance the best interests of the Company.
Notwithstanding the foregoing, Executive shall be permitted to devote a
reasonable amount of time and effort to (i) serving on governing boards of or
otherwise assisting civic and charitable organizations, and (ii) investing and
managing personal and family investments, but only to the extent that activities
described in clauses (i) or (ii), individually or as a whole, do not (A) involve
Executive’s active participation in the management of any corporation,
partnership or other business entity, (B) involve an ownership interest in any
customer or vendor of the Company unless approved in advance by written
resolution of the Board, (C) interfere with the Executive’s duties to the
Company in any material respect, or (D) otherwise violate any provision of this
Agreement in any material respect. Executive shall not have any ownership
interest in any customer or vendor of Parent the Company or any of their
subsidiaries unless approved in advance by written resolution of the Board.

 

(b)          Executive shall comply in all material respects with all applicable
laws, and all written policies, rules and regulations of the Company, including
without limitation codes of conduct and any charter of the Board or any
compensation committee of the Board (the “Committee”), as applicable.

 

ARTICLE II
COMPENSATION

 

2.1          Base Salary.   During the Employment Term, Executive shall receive
an initial annual base salary of $300,000 (“Base Salary”), less applicable
withholdings, payable in accordance with the general payroll practices of the
Company(but no less infrequently than in equal monthly installments). The Base
Salary will be reviewed by the Board or the Committee or its designee at least
annually for increase (but not for decrease, except to the extent permitted
under Section 3.2(c)(iii)(3)). As so adjusted, the Base Salary shall thereafter
be Executive’s “Base Salary” for all purposes under this Agreement.

 

2

 

 

2.2          Incentive Bonus.

 

(a)          The Company shall establish a performance-based bonus plan (the
“Plan”) pursuant to which Executive shall be eligible to receive an annual
incentive bonus (the “Annual Bonus”) with respect to each fiscal year of Company
(“Fiscal Year”) ending during the Employment Term, subject to the achievement of
financial performance objectives and “management by objective” goals as
previously established by the Board in consultation with the Chief Executive
Officer, which objectives shall be reasonably related to the Company’s business
objectives. The Board or the Committee shall administer the Plan, and shall have
the sole discretion to determine if the goals have been attained and what
percentage of Base Salary, if any, will be paid as an Annual Bonus; provided any
such determinations are made reasonably and in good faith. To the extent the
goals are financial in nature, the Board shall base its determination on the
audit, review or compilation of the Company’s financial results submitted by the
Company’s independent accountants, which determination shall be made within
thirty (30) days of receipt by the Company of such audit, review or compilation
(the date on which the Committee makes such determination, the “Bonus
Determination Date”). Executive acknowledges that (i) no Annual Bonus shall be
earned or accrued until the corresponding Bonus Determination Date and (ii) in
order to receive an Annual Bonus with respect to a Fiscal Year, Executive must
remain continuously employed by the Company through and including the first day
of the Fiscal Year following the Fiscal Year to which such Annual Bonus relates
and provided that Executive’s employment with the Company is not terminated by
the Company for Cause prior to the Bonus Determination Date. The Annual Bonus
shall be paid as soon as practicable after the Bonus Determination Date, but in
no event later than December 31 of the Fiscal Year following the Fiscal Year for
which the Annual Bonus relates. With respect to the Company’s 2013 Fiscal Year,
Executive will be entitled to a Bonus under the Company’s 2013 Executive Bonus
Plan (the “2013 Bonus”), which shall be paid as soon as practicable after the
thirtieth (30th) day following receipt by the Board of the Company’s audit for
the 2013 Fiscal Year, but in no event later than December 31, 2014. Executive
acknowledges that (x) the 2013 Bonus shall not be earned or accrued until the
thirtieth (30th) day following receipt by the Board of the Company’s audit for
the 2013 Fiscal Year (the “2013 Bonus Determination Date”) and (y) in order to
receive the 2013 Bonus, Executive must remain continuously employed by the
Company through and including the first day of the Fiscal Year following the
2013 Fiscal Year and provided that Executive’s employment with the Company is
not terminated by the Company for Cause prior to the 2013 Bonus Determination
Date.

 

(b)          Should the Board determine that an Annual Bonus to Executive was
based on an audit, review or compilation that is later found to be materially
misstated or inaccurate in any material respect, the Board shall have the right
to require Executive to remit to the Company any excess bonus amount paid as a
result of such materially misstated or inaccurate audit, review or compilation
(an “Excess Bonus Amount”). Executive shall remit the Excess Bonus Amount to the
Company within 30 days after receiving written notice (an “Excess Bonus Notice”)
from the Board describing the reason for overpayment and the Excess Bonus Amount
due from Executive. Notwithstanding the foregoing, if an Excess Bonus Notice is
first given at any time after the second anniversary of the date on which the
corresponding Excess Bonus Amount was paid to Executive by the Company, and the
determination of such Excess Bonus Amount does not, in any respect, relate to,
or arise from, any acts or omissions in financial reporting or accounting
practices that occurred at the direction, or with the knowledge, of Executive,
then the Company’s right to recover such Excess Bonus Amount thereafter shall
only be accomplished through the exercise of its right of offset in Section 6.8
(and subject to the limitations therein).

 

2.3          Reimbursement of Expenses.  The Company shall reimburse Executive
for all reasonable expenses incurred by Executive while performing Executive’s
duties under this Agreement, subject to the Company’s policies in effect from
time to time and corroborating documentation reasonably satisfactory to the
Company.

 

2.4          Health Care and Benefit Plans.   During the Employment Term,
Executive shall be eligible to receive all fringe benefits and perquisites and
entitled to participate in all incentive, savings and retirement plans,
practices, policies and programs applicable generally to other senior-level
executives of the Company and shall be eligible for participation in, and shall
receive all benefits under, any health or welfare benefit plans, practices,
policies and programs provided by the Company normally available to other
senior-level executives of the Company (subject to all applicable eligibility
and contribution policies and rules), as may be in effect from time to time,
including such insurance programs as may be implemented by the Company (“Benefit
Plans”).

 

3

 

  

2.5          Key Man Insurance.   Executive shall make application for, and
submit to such examinations as may reasonably be requested by the Board in order
to obtain key man or other insurance on the life of Executive for the benefit of
the Company as the Board shall direct, the cost of which insurance shall be
borne by the Company.

 

2.6          Vacation.   Executive shall receive four (4) weeks of paid vacation
days per calendar year, to accrue pro rata on a monthly basis and to be
administered in accordance with the Company’s policies and procedures (provided,
however, that such policies shall not enhance Executive’s number of vacation
days or otherwise conflict with this Section 2.6). Such vacation may be taken,
in Executive’s discretion, subject to the reasonable business needs of the
Company. Vacation time may not be carried over from one calendar year to the
next, but rather must be used in the calendar year in which it is earned.

 

2.7          Awards Pursuant Parent’s Equity Incentive Plan.   Executive and the
Company acknowledge that on the Commencement Date, Parent shall grant Executive
options to acquire the number of Common Units equal to two percent (2%) of the
fully-diluted equity of Parent pursuant to the terms and subject to the
conditions set forth in the Blue Eagle Equity Incentive Plan (the “Incentive
Plan”) and Award Agreement thereunder (“Award Agreement,” together with the
Incentive Plan, the “Plan Documents”).

 

2.8          Amended and Restated Limited Partnership Agreement.   All Preferred
Units in Parent acquired pursuant to that certain Subscription Agreement, dated
as of the date hereof, between Parent and Executive (the “Subscription
Agreement”), and any other equity of Parent acquired by Executive pursuant to
the Plan Documents shall be subject to the terms and conditions of the Amended
and Restated Limited Partnership Agreement of Parent (the “Partnership
Agreement”, collectively with the Plan Documents, the “Equity Documents”).

 

ARTICLE III
TERMINATION OF EMPLOYMENT

 

3.1          Employment At Will.   Executive’s employment by the Company is
at-will, and either Executive or the Company may terminate Executive’s
employment with the Company (the effective date of separation being the
“Termination Date”), subject to the following:

 

(a)          The Company may terminate Executive’s employment at any time with
Cause by giving written notice of such termination to Executive designating an
immediate or future termination date.

 

(b)          Executive may terminate Executive’s employment for Good Reason or
without Good Reason by giving the Company thirty (30) days prior written notice
of termination. Upon such notice, the Company may, at its option, (i) make
Executive’s termination effective immediately, (ii) require Executive to
continue to perform Executive’s duties hereunder during such 30-day period, with
or without restrictions on Executive’s activities, and/or (iii) accept
Executive’s notice of termination as Executive’s resignation from the Company at
any time during such 30-day period on behalf of the Company. If the Company
elects (i) above, the Company shall have no obligation to provide Executive any
compensation or benefits beyond the Termination Date except for payment of
Executive’s Base Salary under Section 2.1 and benefits under Section 2.4 that
have accrued through the Termination Date, any severance payments or benefits
under Section 3.2, or as otherwise required by law. If the Company elects (ii)
or (iii) above, the Company shall pay Executive’s Base Salary under Section 2.1
and benefits under Section 2.4 through the date on which Executive voluntarily
ceases to perform services for the Company, in addition to payment of any
severance payments or benefits to Executive under Section 3.2.

 

4

 

 

(c)          Executive’s employment will terminate immediately without any
notice upon Executive’s death. If the Company determines in good faith that
Executive is Disabled or Incapacitated during the Employment Term (pursuant to
the definition of Disabled or Incapacitated set forth below), the Company may
give Executive written notice in accordance with Section 3(d) of its intention
to terminate Executive’s employment. In such event, Executive’s employment with
the Company shall terminate effective on the 30th day after receipt of such
notice by Executive (the “Disability Effective Date”); provided that within the
30-day period after such receipt, Executive shall not have returned to full time
performance of Executive’s duties. For purposes of this Agreement, “Disabled or
Incapacitated” means Executive’s inability or failure, due to a medically
determinable physical or mental impairment, to substantially perform the
essential functions of Executive’s job, with or without a reasonable
accommodation, for thirty (30) consecutive calendar days or for ninety (90)
calendar days during any twelve (12)-month period irrespective of whether such
days are consecutive. Whether Executive is “Disabled or Incapacitated” shall be
determined by a physician selected by the Company or its insurers, which
physician is reasonably acceptable to Executive. Upon request, Executive shall
provide the Board with documentation from Executive’s health care provider
sufficient for the Board to determine the nature and extent of any physical or
mental impairment that may interfere with Executive’s performance of Executive’s
job duties, as well as any accommodations that could be made. If Executive’s
employment is terminated pursuant to this Section 3.1(c), the Company shall have
no obligation to provide Executive any compensation or benefits beyond the
Termination Date except for payment of Executive’s Base Salary under Section 2.1
and benefits under Section 2.4 that have accrued through the Termination Date or
as otherwise required by law.

 

(d)          Any termination by the Company for Cause or without Cause, or by
Executive for Good Reason or without Good Reason, shall be communicated by
Notice of Termination to the other party hereto given in accordance with Section
6.1 of this Agreement. For purposes of this Agreement, a “Notice of Termination”
means a written notice which (i) indicates the specific termination provision in
this Agreement relied upon, (ii) to the extent applicable, sets forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of Executive’s employment under the provision so indicated and (iii)
if the Termination Date is other than the date of receipt of such notice,
specifies the termination date. The failure by Executive or the Company to set
forth in the Notice of Termination any fact or circumstance which contributes to
a showing of Good Reason or Cause shall not waive any right of Executive or the
Company hereunder or preclude Executive or Company from asserting such fact or
circumstance in enforcing Executive’s or Company’s rights hereunder.

 

(e)          The “Termination Date” means (i) if Executive’s employment is
terminated by Company for Cause or by Executive for Good Reason, the date of
receipt of the Notice of Termination or any later date specified therein
pursuant to Section 3(d), or as provided in Section 3.1(b), as the case may be,
(ii) if Executive’s employment is terminated by the Company without Cause or by
Executive without Good Reason, the effective date of separation, (iii) if
Executive’s employment is terminated by reason of Disability, the Disability
Effective Date, and (iv) if Executive’s employment is terminated by reason of
death, the date of death.

 

3.2          Company Obligations Upon Termination.

 

(a)          If the Company terminates Executive’s employment without Cause or
Executive terminates his employment for Good Reason, then the Company will
provide Executive with the following severance payments and/or benefits:

 

5

 

 

(i)          Prior to the thirtieth day following the Termination Date, the
Company shall pay to Executive in a lump sum, to the extent not previously paid,
(x) the Base Salary through the Termination Date and (y) the Annual Bonus earned
for any Fiscal Year ended prior to the year in which the Termination Date
occurs, provided that Executive was employed on the last day of such Fiscal Year
(the “Accrued Obligations”);

 

(ii)         Starting as of the next applicable Company payroll date after the
Termination Date (provided Executive has complied with Section 3.2(b)), the
Company will pay Executive a monthly amount equal to the (x) Base Salary,
divided by (y) 12 (the “Cash Severance”), until the end of the ninth (9th) month
following the Termination Date (the “Severance Period”); and

 

(iii)        During the Severance Period, the Company shall continue the health
and welfare benefits to Executive and, where applicable, Executive’s dependents
on the same terms that would have been provided to them had Executive continued
employment with Company in accordance with the health and welfare benefits
provided pursuant to Section 2.4.

 

(b)          The obligations of the Company to make payments under Section
3.2(a) (other than the Accrued Obligations) are conditioned on Executive
executing and delivering a general release of claims against the Company, its
Affiliates, and each of their respective officers, directors, members, managers,
partners and shareholders with respect to Executive’s employment, in
substantially the form attached hereto as Exhibit B (the “Release”). If (i) the
Board reasonably and in good faith believes that Executive has breached in any
material respect any of Executive’s obligations in Article IV or (ii)
Executive’s agrees to become employed by or to provide services to any entity
that is an Affiliate of Sterling Fund Management, LLC, then the Board may
unilaterally suspend Executive’s right to receive any Cash Severance then or
thereafter due from Company to Executive, provided that in the case of clause
(i), the Board (A) gives Executive advance written notice of such suspension and
(B) initiates an action or claim to enforce Company’s rights in respect of such
restrictive covenants promptly after such suspension. In the event that Company
prevails on such action or claim, Executive’s right to receive, and Company’s
obligation to pay, any additional Cash Severance, including any previously
suspended amounts, shall be terminated immediately, and Executive shall have no
further rights to Cash Severance. In the event that Executive prevails on such
action or claim, Company shall be required to pay to Executive in a lump sum
within thirty (30) days of such adjudication any Cash Severance the payment of
which was delayed due to such suspension, plus interest for any period during
which the payment of the Cash Severance was suspended at the prime rate, as
published in the Wall Street Journal on the date of such suspension, and to
commence payment of future installments of Cash Severance in accordance with
Section 3.2(a)(ii) plus legal fees of Executive required in the defense.

 

(c)          For purposes of this Agreement:

 

(i)          The term “Affiliate” means, with respect to Parent: (A) any other
entity or person owning 10% or more of the voting or beneficial interests of
Parent; (B) the Company and any other entity or person directly or indirectly
controlling, controlled by or under common control with Parent; or (C) any other
entity in which more than 10% of the voting or beneficial interests are owned by
one or more persons or entities who have a relationship with Parent described in
clauses (A) or (B); provided that, for the purposes of this definition,
“control” (including, with correlative meanings, the terms “controlled by” and
“under common control with”), as used with respect to any person or entity,
shall mean the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of such person or entity,
whether through the ownership of voting securities, by contract or otherwise.

 

6

 

 

(ii)         The term “Cause” means that Executive has: (A) engaged in (1) a
material act of dishonesty involving the Company or its Affiliates, (2)
malfeasance or gross negligence which is injurious to the Company, or (3) a
material breach of his fiduciary duties related to employment; (B) committed an
act of fraud or embezzlement, (C) committed any crime of moral turpitude or any
felony; (D) repeatedly refused to perform specific reasonable directives from
the Board or any officer of the Company to whom Executive reports that are
reasonably consistent with the scope and nature of Executive’s responsibilities
(other than such failure resulting from his disability or incapacity); (E) used
or been under the influence of illegal drugs at the workplace or while
performing Company business, or refused to submit for a drug test upon the
Company’s reasonable request; (F) breached any provision of Article IV in any
material respect; (G) failed to obtain the Board’s consent prior to causing the
Company or any of its subsidiaries to engage in any business with any family
members, their Affiliates or any entities they work with after the Commencement
Date; (H) caused, directed or permitted Parent, the Company or any of their
subsidiaries to grant incentive equity to any person on terms and conditions not
specifically approved by the Board or the Committee, or caused, directed or
permitted the Company to pay bonuses or grant raises to employees or other
service providers of the Company in amounts materially in excess of the ranges
contemplated by the Company’s budget, as approved by the Board, or in
contravention of the Committee’s charter; (I) willfully breached Executive’s
other duties and obligations in Section 1.3 or any other written agreement
between Executive and Parent or the Company in any material respect, or
willfully took or failed to take any action in contravention of the Board
charters in any material respect; or (J) willfully violated any conflict of
interest policy of the Company or the Board in any material respect. A
termination will not be for “Cause” pursuant to clauses (A)(3), (D), (G), (H),
or (I), to the extent such conduct is curable, unless Company shall have
notified Executive in writing describing such conduct and prescribing conduct
required to cure such conduct and Executive shall have failed to cure such
conduct within ten (10) business days after his receipt of such written notice.
For purposes of this definition of Cause, no act or failure to act on the part
of Executive shall be considered willful if it is done, or omitted to be done,
by Executive in good faith and with a good faith belief that Executive’s act or
omission was in the best interests of Company or the Parent. Subject to the
foregoing, (x) the decision to terminate Executive’s employment for Cause, to
take other action or to take no action in response to any occurrence shall be in
the sole and exclusive discretion of the Board, and (y) Executive’s employment
by the Company also shall be deemed terminated for Cause if Executive resigns
from the Company and the Board determines in good faith that one or more of the
events described above existed as of the time of such resignation.

 

(iii)        “Good Reason” means a resignation by Executive occasioned by any of
the following events or conditions: (1) a relocation of the principal place of
performance of Executive’s duties to a location more than fifty (50) miles from
the Company’s principal office in Atlanta, Georgia (unless such new principal
place of performance is within fifty (50) miles from the Executive’s
then-permanent residence); (2) a material reduction in Executive’s authority,
duties or responsibilities (including reporting responsibilities) without
Executive’s prior written consent; (3) a material reduction in Executive’s Base
Salary, unless such reduction in base salary is based on a Company action
affecting all executive employees of the Company and the percentage reduction of
Executive’s base salary is no greater than that applied to any other executive
employee of the Company; (4) a material breach of this Agreement by the Company
that has a material adverse effect on Executive; or (5) a failure by the Company
to pay Executive any material portion of the Base Salary, bonus or other
benefits owed to Executive; provided, however, that in order for any event or
condition described in clauses (1) through (5) above to constitute Good Reason
hereunder, Executive must:

 

(A)         give the Company written notice within ten (10) days after Executive
first has actual knowledge of the event or condition, which written notice
identifies the event or condition and explains why Executive believes that it
constitutes Good Reason; and

 

7

 

 

(B)         (1) provide the Company twenty (20) days from the date of service of
the notice described in sub-clause (A) above to cure such event or condition(to
the extent such conduct is curable), and (2) terminate Executive’s employment
only if such event or condition remains, to the reasonable satisfaction of
Executive, uncured by the Company as of the end of such 20-day period.

 

ARTICLE IV
RESTRICTIVE COVENANTS

 

4.1          Definitions.   For purposes of this Article IV:

 

(a)          the term “Business” means (i) the business of providing fulfillment
services, order processing, call centers, customer care services, including
e-commerce fulfillment or e-commerce return services, related software platform
and application services and similar and related services that the Company or
any of its subsidiaries are engaged in during the Employment Term and (ii) any
other business that the Company or any of its subsidiaries has taken affirmative
steps towards engaging in on or prior to the Termination Date;

 

(b)          the term “Confidential Information” shall mean any non-public
information, in whatever form or medium, concerning the operations or affairs of
the Business, including, but not limited to, (i) sales, sales volume, sales
methods, sales proposals, business plans, advertising and marketing plans,
strategic and long-range plans, and any information related to any of the
foregoing, (ii) customers, customer lists, prospective customers and customer
records, (iii) general price lists and prices charged to specific customers,
(iv) trade secrets, (v) financial statements, budgets and projections, (vi)
software owned or developed (or being developed) for use in or relating to the
conduct of the Business, (vii) the names, addresses and other contact
information of all vendors and suppliers and prospective vendors and suppliers
of the Business, and (viii) all other confidential or proprietary information
belonging to the Company or relating to the Business; provided, however, that
Confidential Information shall not include (1) knowledge, data and information
that is generally known or becomes known in the trade or industry of the Company
(other than as a result of a breach of this Agreement or other agreement or
instrument to which Executive is bound), and (2) knowledge, data and information
gained without a breach of this Agreement on a non-confidential basis from a
person who is not legally prohibited from transmitting the information to
Executive;

 

(c)          the term “Company” shall be deemed to include Parent, the Company
and all of their subsidiaries;

 

(d)          the term “Non-Compete Restricted Period” shall mean the period
commencing on the Commencement Date and terminating twelve (12) months following
the termination of Executive’s employment or engagement with the Company;

 

(e)           the term “Non-Solicit Restricted Period” shall mean the period
commencing on the Commencement Date and terminating twenty-four (24) months
following the termination of Executive’s employment or engagement with the
Company; and

 

(f)           the term “Prior Inventions” shall mean all inventions, original
works of authorship, developments and improvements which were made by Executive,
alone or jointly with others, prior to Executive’s employment, association or
other engagement with the Company. To preclude any possibility of uncertainty,
Executive has set forth on Exhibit B attached hereto a complete list of all
Prior Inventions which Executive considers to be Executive’s property or the
property of third parties and which Executive wishes to have excluded from the
scope of this Agreement. If disclosure of any such Prior Invention on Exhibit B
would cause Executive to violate any prior confidentiality agreement, Executive
understands that Executive is not to list such Prior Invention in Exhibit B but
is to inform the Company that all Prior Inventions have not been listed for that
reason.

 

8

 

  

4.2          Executive Acknowledgement.   Executive agrees and acknowledges
that, to ensure that the Company retains its value and goodwill, Executive must
not use any Confidential Information, special knowledge of the Business, or the
Company’s relationships with its customers and employees, all of which Executive
will continue to gain access to through Executive’s employment with the Company,
other than in furtherance of Executive’s legitimate job duties. Executive
further acknowledges that:

 

(a)          the Company is currently engaged in the Business;

 

(b)          the Business is highly competitive and the services to be performed
by Executive for the Company are unique and national in nature;

 

(c)          Executive will continue to occupy a position of trust and
confidence with the Company and has acquired and will acquire an intimate
knowledge of Confidential Information and the Company’s relationships with its
customers and employees;

 

(d)          the agreements and covenants contained in this Article IV are
essential to protect the Company, the Confidential Information and the goodwill
of the Company and are being entered into in consideration for the various
rights being granted to Executive under this Agreement;

 

(e)          the Company would be irreparably damaged if Executive were to
disclose the Confidential Information or provide services to any person or
entity in violation of the provisions of this Agreement;

 

(f)           the scope and duration of the covenants set forth in this Article
IV are reasonably designed to protect a protectable interest of the Company and
are not excessive in light of the circumstances; and

 

(g)          Executive has the means to support himself and Executive’s
dependents other than by engaging in activities prohibited by this Article IV.

 

4.3          Confidential Information.

 

(a)          At all times both during Executive’s employment and following the
termination of Executive’s employment for any reason, Executive shall: (i) hold
the Confidential Information in strictest confidence, take all reasonable
precautions to prevent the inadvertent disclosure of the Confidential
Information to any unauthorized person, and follow all the Company’s policies
protecting the Confidential Information; (ii) not use, copy, divulge or
otherwise disseminate or disclose any Confidential Information, or any portion
thereof, to any unauthorized person; (iii) not make, or permit or cause to be
made, copies of the Confidential Information, except as necessary to carry out
Executive’s authorized duties as an employee of the Company; and (iv) promptly
and fully advise the Company of all facts known to Executive concerning any
actual or threatened unauthorized use or disclosure of which Executive becomes
aware.

 

(b)          Executive hereby assigns to the Company any rights Executive may
have or acquire in the Confidential Information, and recognizes that the Company
shall be the sole owner of all copyrights, trade secret rights, and all other
rights throughout the world (collectively, “Proprietary Rights”) in connection
with such rights.

 

9

 

 

(c)          If Executive receives any subpoena or becomes subject to any legal
obligation that might require Executive to disclose Confidential Information,
Executive will provide prompt written notice of that fact to the Company,
enclosing a copy of the subpoena and any other documents describing the legal
obligation. In the event that the Company objects to the disclosure of
Confidential Information, by way of a motion to quash or otherwise, Executive
agrees to not disclose any Confidential Information while any such objection is
pending.

 

(d)          Executive understands that the Company has and will receive from
third parties confidential or proprietary information (“Third Party
Information”) under a duty to maintain the confidentiality of such Third Party
Information and to use it only for limited purposes. During the term of
Executive’s association with the Company and at all times after the termination
of such association for any reason, Executive will hold Third Party Information
in strict confidence and will not disclose or use any Third Party Information
unless expressly authorized by the Company in advance or as may be strictly
necessary to perform Executive’s obligations with the Company, subject to any
agreements binding on the Company with respect to such Third Party Information.

 

(e)          Executive will not improperly use or disclose any confidential
information or trade secrets, if any, of any former employer or of any other
person to whom Executive has an obligation of confidentiality, and Executive
will not bring onto the Company’s premises any unpublished documents or any
property belonging to any former employer or of any other person to whom
Executive has an obligation of confidentiality.

 

4.4          Ownership of Inventions.

 

(a)          Executive hereby agrees that any and all inventions (whether or not
an application for protection has been filed under patent laws), works of
authorship, information fixed in any tangible medium of expression (whether or
not protected under copyright laws), Moral Rights, mask works, trademarks, trade
names, trade dress, trade secrets, publicity rights, know-how, ideas (whether or
not protected under trade secret laws), and all other subject matter protected
under patent, copyright, Moral Right (defined as any right to claim authorship
of a work, any right to object to any distortion or other modification of a
work, and any similar right, existing under the law of any country, or under any
treaty), mask work, trademark, trade secret, or other laws, that have been, are
or will be developed, generated or produced by Executive, solely or jointly with
others, at any time while employed by the Company, including during the
Employment Term, are and shall be the exclusive property of the Company, subject
to the obligations of this Article IV with respect to Confidential Information,
and Executive hereby forever waives and agrees never to assert against the
Company, its successors or licensees any and all ownership, interest, Moral
Rights or similar rights with respect thereto. Executive hereby assigns to the
Company all right, title and interest to the foregoing inventions, concepts,
ideas and materials. This Section 4.4 does not apply to any invention or other
work of Executive for which no equipment, supplies, facility or Confidential
Information of the Company was used and that was developed entirely on
Executive’s own time, unless the invention (A) relates to (x) the Business or
(y) the Company’s actual or demonstrably anticipated research or development, or
(B) results from any work performed by Executive for or on behalf of the
Company. Executive shall keep and maintain adequate and current written records
of all inventions, concepts, ideas and materials made by Executive (jointly or
with others) during the term of Executive’s association or employment with the
Company. Such records shall remain the property of the Company at all times.
Executive shall promptly and fully disclose to the Company the nature and
particulars of any Inventions or research project undertaken on the Company’s
behalf.

 

10

 

(b)          Unless the parties otherwise agree in writing, Executive is under
no obligation to incorporate any Prior Inventions in any of Company’s products
or processes or other Company Invention. If, in the course of Executive’s
performance, Executive chooses to incorporate into any such Company product or
process or other Company Invention any Prior Invention owned by Executive or in
which Executive otherwise has an interest, Executive grants the Company a
non-exclusive, royalty free, irrevocable, perpetual, world-wide license to copy,
reproduce, make and have made, modify and create derivative works of, use, sell
and license such Prior Inventions and derivative works as part of or in
connection with any such Company product or process or other Company Invention.

 

(c)          During or subsequent to the Employment Term, Executive shall
execute all papers, and otherwise provide assistance, at the Company’s
reasonable request and expense, to enable the Company or its nominees to obtain
and enforce all proprietary rights with respect to the Company Inventions (as
defined below) in any and all countries. To that end, Executive will execute,
verify and deliver such documents and perform such other acts (including
appearances as a witness) as the Company may reasonably request for use in
applying for, obtaining, perfecting, defending, evidencing and enforcing any
such proprietary rights, and the assignment of any or all of such proprietary
rights. In addition, Executive will execute, verify and deliver assignments of
such rights to the Company or its designee. Executive’s obligation to assist the
Company with respect to such rights shall continue beyond the termination of
Executive’s association with the Company.

 

(d)          If, after reasonable effort, the Company cannot secure Executive’s
signature on any document needed in connection with the actions specified in the
preceding paragraph, Executive irrevocably designates and appoints the Company
and its duly authorized officers and agents as Executive’s agent and
attorney-in-fact, to act for and in Executive’s behalf to execute, verify and
file any such documents and to do all other lawfully permitted acts to further
the purposes of the preceding paragraph with the same legal force and effect as
if executed by Executive. The power of attorney set forth in this Section 4.4 is
coupled with an interest, is irrevocable, and shall survive Executive’s death,
incompetence or incapacity and the termination of the Employment Term. Executive
waives and quitclaims to the Company all claims of any nature whatsoever which
Executive now has or may in the future obtain for infringement of any
Proprietary Rights assigned under this Agreement or otherwise to the Company.

 

(e)          Executive acknowledges that all original works of authorship which
are made by Executive (solely or jointly with others) during the course of the
association with or performance of services for the Company and which are
protectable by copyright are “works made for hire,” as that term is defined in
the United States Copyright Act and any successor statutes. Inventions assigned
to the Company or as directed by the Company under this Agreement or otherwise
are referred to as “Company Inventions.”

 

4.5          Non-Solicitation.

 

(a)          During the Non-Solicit Restricted Period, Executive shall not
(other than in furtherance of Executive’s legitimate job duties on behalf of
Company), directly or indirectly, on Executive’s own behalf or for any other
person or entity:

 

(i)          solicit for employment or hire, attempt to solicit for employment
or hire, or employ or hire, any person who is or was employed by the Company at
any time within six (6) months prior to the solicitation or hire (the
“Restricted Personnel”);

 

(ii)         seek to influence any Restricted Personnel to leave the Company’s
employment, engagement, or service; or

 

11

 

 

(iii)        otherwise interfere with the relationship between any Restricted
Personnel and the Company.

 

(b)          During the Non-Solicit Restricted Period, Executive shall not
(other than in furtherance of Executive’s legitimate job duties on behalf of
Company), directly or indirectly, on Executive’s own behalf or for any other
person or entity:

 

(i)          solicit, entice or induce any customer that did business with the
Company in the last two (2) years of Executive’s employment or any prospective
customer of the Company (the “Restricted Customers”) to become a customer of any
person or entity other than the Company with respect to products or services
sold or under development by the Company as of Executive’s termination;

 

(ii)         sell, promote, or provide any product or services to a Restricted
Customer if that product or service could otherwise be provided by the Company;
or

 

(iii)        solicit, entice, induce, or assist any Restricted Customer to
reduce or cease doing business with the Company or otherwise interfere with the
relationship between any Restricted Customer and the Company.

 

4.6          Non-Competition; Investment Opportunities.

 

(a)          During the Non-Compete Restrictive Period, Executive shall not,
directly or indirectly, alone or in combination with any other individual or
entity, (i) own (other than through the passive ownership of less than one
percent (1%) of the publicly traded shares of any entity), operate, manage,
control, or participate in an executive, managerial, strategic, or sales role,
in any individual or entity (other than the Company) that engages in or proposes
to engage in the Business in the United States and any other country in which
Executive worked for the Company (a “Competitive Business”); or (ii) otherwise
render services to (as an employee, consultant, independent contractor or
otherwise) a Competitive Business that are similar to the services Executive
rendered to the Company, or that could involve the use of Confidential
Information; and

 

(b)          During the Employment Term, if Executive learns of any investment
opportunity in a business or any entity engaged in the Business, Executive shall
present such investment opportunity to the Company.

 

4.7          If any court of competent jurisdiction shall deem any provision in
this Article IV too restrictive, the other provisions shall stand, and the court
shall modify the unduly restrictive provision to the point of greatest
restriction permissible by law.

 

4.8          If this Agreement is terminated for any reason, Executive
acknowledges and agrees that the restrictive covenants set forth in this Article
IV (the “Restrictive Covenants”) shall survive the termination of this Agreement
and Executive shall continue to be bound by the terms of this Article IV as if
this Agreement was still in effect.

 

12

 

 

4.9          The Company and Executive agree that damages will accrue to the
Company by reason of Executive’s failure to observe any of the Restrictive
Covenants. Therefore, if the Company shall institute any action or proceeding to
enforce such provisions, Executive waives the claim or defense that there is an
adequate remedy at law and agrees in any such action or proceeding not to (i)
interpose the claim or defense that such remedy exists at law, or (ii) require
the Company to show that monetary damages cannot be measured or to post any
bond. Without limiting any other remedies that may be available to the Company,
Executive hereby specifically affirms the appropriateness of injunctive or other
equitable relief in any such action. Executive also acknowledges that the
remedies afforded the Company pursuant to this Section 4.9 are not exclusive,
nor shall they preclude the Company from seeking or receiving any other relief,
including without limitation, any form of monetary or other equitable relief.
Upon the reasonable request by the Company, Executive shall provide reasonable
assurances and evidence of compliance with the Restrictive Covenants.

 

ARTICLE V
POST-TERMINATION OBLIGATIONS

 

5.1          Return of Company Materials.   No later than three (3) business
days following the termination of Executive’s employment for any reason,
Executive shall return to the Company, and shall not retain in any form or media
of expression, all Company and Affiliate property that is then in Executive’s
possession, custody or control, including, without limitation, all keys, access
cards, credit cards, computer hardware and software, documents, records,
policies, marketing information, design information, specifications and plans,
data base information and lists, and any other property or information that
Executive has or had relating to the Company or any Affiliate (whether those
materials are in paper or computer-stored form), and including but not limited
to any documents containing, summarizing, or describing any Confidential
Information.

 

5.2          Executive Assistance.   During the Employment Term and for a
reasonable period thereafter, Executive shall, upon reasonable notice, assist
the Company and its subsidiaries (the “Affiliated Group”) in the defense of any
claims, or potential claims that may be made or threatened to be made against
any member of the Affiliated Group in any action, suit or proceeding, whether
civil, criminal, administrative, investigative or otherwise (a “Proceeding”),
and will assist the Affiliated Group in the prosecution of any claims that may
be made by any member of the Affiliated Group in any Proceeding, to the extent
that such claims may relate to Executive’s employment or the period of
Executive’s employment by the Company. The Company shall reimburse Executive for
all of the Executive’s reasonable out-of-pocket expenses associated with such
assistance, including travel expenses and any attorneys’ fees and shall pay a
reasonable per diem fee for the Executive’s service under this Section 5.2. Any
services or assistance contemplated in this Section 5.2 shall be at mutually
agreed to and convenient times.

 

ARTICLE VI
MISCELLANEOUS

 

6.1          Notices.   Any notices, consents or other communications required
or permitted to be sent or given hereunder shall be in writing and shall be
deemed properly served if (i) delivered personally, in which case the date of
such notice shall be the date of delivery; (ii) delivered to a nationally
recognized overnight courier service, in which case the date of delivery shall
be the next business day; or (iii) sent by facsimile transmission (with a copy
sent by first-class mail), in which case the date of delivery shall be the date
of transmission, or if after 5:00 P.M., the next business day. If not personally
delivered, notice shall be sent addressed as follows: (x) if to Executive, to
the address listed on the signature page hereof, and (y) if to the Company, at
c/o Sterling Partners, 401 North Michigan Avenue, Suite 3300, Chicago, IL 60611,
Attention: Office of General Counsel, Facsimile No. (312) 465-7100, or in either
case at such other address as may hereafter be specified by notice given by
either party to the other party. Executive shall promptly notify the Company of
any change in his address set forth on the signature page.

 

13

 

 

6.2          Successors and Assigns.   This Agreement shall be binding upon, and
inure to the benefit of, and be enforceable by, the parties hereto and the
Company’s successors and permitted assigns. In the case of the Company, the
successors and permitted assigns hereunder shall include without limitation any
Affiliate as well as the successors in interest to the Company or any such
Affiliate (whether by merger, liquidation (including successive mergers or
liquidations) or otherwise). This Agreement or any right or interest hereunder
is one of personal service and may not be assigned by Executive under any
circumstance. Nothing in this Agreement, whether expressed or implied, is
intended or shall be construed to confer upon any person other than the parties
and successors and assigns permitted by this Section 6.2 any right, remedy or
claim under or by reason of this Agreement.

 

6.3          Entire Agreement; Amendments.   This Agreement, the Exhibits
hereto, the Equity Documents and the Subscription Agreement embody the complete
agreement and understanding of the parties hereto with regard to the subject
matter hereof and supersede and preempt any prior agreements, understandings,
letters of intent, or representations by or among the parties, written or oral,
which may have related to the subject matter hereof. This Agreement shall not be
amended, modified or supplemented except by a written instrument signed by each
of the parties hereto.

 

6.4          Interpretation.   Article titles and section headings contained
herein are inserted for convenience of reference only and are not intended to be
a part of or to affect the meaning or interpretation of this Agreement.

 

6.5          Waivers.   No provision of this Agreement may be waived except in a
writing executed and delivered by the party against whom waiver is sought. Any
such written waiver shall be effective only with respect to the event or
circumstance described therein and not with respect to any other event or
circumstance, unless such waiver expressly provides to the contrary.

 

6.6          Partial Invalidity.   Wherever possible, each term and provision of
this Agreement shall be interpreted so as to be effective and valid under
applicable law. If any term or provision shall be held invalid or unenforceable,
the remaining terms and provisions hereof not be affected thereby, unless such a
construction would be unreasonable. Executive’s obligations in Articles IV and V
shall survive and continue in full force notwithstanding the termination of this
Agreement or Executive’s employment for any reason.

 

6.7          Tax Matters.   Executive acknowledges that no representative or
agent of Parent or the Company has provided Executive with any tax advice of any
nature, and Executive has had the opportunity to consult with his own legal, tax
and financial advisor(s) as to tax and related matters concerning the
compensation to be received under this Agreement.

 

6.8          Offset.   To the extent permitted by law, and to the extent that
such action will not result in the imposition of additional taxes, interest or
penalties pursuant to Section 409A (as defined below), the Company may offset
any amounts Executive owes it pursuant to this Agreement or any other written
agreement, note or other instrument relating to indebtedness for borrowed money
to which Executive is a party or pursuant to any other liability or obligation
by which Executive is bound against any amounts it owes Executive hereunder.

 

6.9          Execution in Counterparts. This Agreement may be executed in one or
more counterparts, each of which shall be considered an original instrument, but
all of which shall be considered one and the same agreement.

 

14

 

 

6.10        Required Delay for Deferred Compensation Under 409A.
  Notwithstanding any other provision of this Agreement, if at the time of
separation from service Executive is determined by the Company to be a
“specified employee” (as defined in Section 409A of the Code (together, with any
state law of similar effect, “Section 409A”) and Section 1.409A-1(i) of the
Treasury Regulations), and the Company determines that delayed commencement of
any portion of the termination payments and benefits payable to Executive
pursuant to this Agreement is required in order to avoid a prohibited
distribution under Section 409A(a)(2)(B)(i) of the Internal Revenue Code of 1986
(as amended, the “Code”), then such portion of Executive’s termination payments
and benefits shall not be provided to Executive prior to the earliest of (1) the
date that is six months and one day after Executive’s separation from service,
(2) the date of Executive’s death or (3) such earlier date as is permitted under
Section 409A (any such delayed commencement, a “Payment Delay”). Upon the
expiration of such Payment Delay, all payments deferred pursuant to a Payment
Delay shall be paid in a lump sum to Executive on the first day following the
expiration of the Payment Delay, and any remaining payments due under the
Agreement shall be paid on the original schedule provided herein.

 

This Agreement is intended to meet the requirements of Section 409A, and shall
be interpreted and construed consistent with that intent. References to
termination of employment, retirement, separation from service and similar or
correlative terms in this Agreement shall mean a “separation from service” (as
defined at Section 1.409A-1(h) of the Treasury Regulations) from the Company and
from all other corporations and trades or businesses, if any, that would be
treated as a single “service recipient” with the Company under Section
1.409A-1(h)(3) of the Treasury Regulations. Each installment of the payments and
benefits provided for in this Agreement shall be treated as a separate “payment”
for purposes of Treasury Regulation Section 1.409A-2(b)(2)(i).

 

6.11        Governing Law; Consent to Jurisdiction; Waiver of Jury.   This
Agreement shall be governed by and construed in accordance with the internal
laws of the State of Georgia, without regard to its conflict of law principles.
For the purposes of any suit, action, or other proceeding arising out of this
Agreement or with respect to Executive’s employment hereunder, the Parties
hereto: (i) agree to submit to the exclusive jurisdiction of the federal or
state courts located in Fulton County, State of Georgia, (ii) agree to
unconditionally waive any objection to venue in such jurisdiction, and agree not
to plead or claim forum non conveniens, and (iii) to waive their respective
rights to a jury trial of any and such claims and causes of action.

 

6.12        Construction.   The language used in this Agreement will be deemed
to be the language chosen by Executive and the Company to express their mutual
intent, and no rule of strict construction will be applied against Executive or
the Company.

 

6.13        280G Waiver.  Executive has been granted several restricted stock
awards from the Company, including a grant during 2013 (the “2013 Restricted
Stock Award”). Under the terms of these awards and the Merger Agreement, the
shares of restricted stock would become fully vested and nonforfeitable in
connection with the consummation of the transactions contemplated by the Merger
Agreement. Executive hereby irrevocably agrees to the cancellation and
forfeiture, immediately prior to the time that the shares would become vested,
of a number of shares of the Company’s stock held by him pursuant to the 2013
Restricted Stock Award equal to the smallest number of whole shares that can be
cancelled to avoid Executive receiving any payments (including the acceleration
of vesting of the restricted stock awards and any other payments or benefits
that are contingent on (within the meaning of Section 280G of the Code) the
Offer or the Merger, but expressly excluding any severance payments that could
become payable under this Agreement) that would be treated as “Parachute
Payments” as defined in Code Section 280G. In determining the shares to be
cancelled, it shall be assumed that the Executive remains employed with the
Company and is not entitled to any benefits under Article III of this Agreement,
and the shares with the latest vesting date shall be cancelled first.

 

15

 

 

6.14        280G Limitation. If, following the Merger, Executive becomes
entitled to compensation and benefits under Article III of this Agreement, and
if any payment or benefit to be paid or provided under this Agreement would be a
“Parachute Payment,” within the meaning of Section 280G of the Code, or any
successor provision thereto, but for the application of this sentence, then the
payments and benefits to be paid or provided hereunder shall be reduced to the
minimum extent necessary (but in no event to less than zero) so that no portion
of any such payment or benefit, as so reduced, constitutes a Parachute Payment;
provided, however, that the foregoing reduction shall not be made if the total
of the unreduced aggregate payments and benefits to be provided to Executive,
determined on an after-tax basis (taking into account the excise tax imposed
pursuant to Section 4999 of the Code, or any successor provision thereto, any
tax imposed by any comparable provision of state law, and any applicable
federal, state and local income taxes), exceeds the total after-tax amount of
such aggregate payments and benefits after application of the foregoing
reduction. The determination of whether any reduction in such payments or
benefits to be provided hereunder is required pursuant to the preceding sentence
shall be made at the expense of the Company, if requested by Executive or the
Company, by the Company’s independent accountants or an independent third-party
selected by the Company. In the event that any payment or benefit intended to be
provided hereunder is required to be reduced pursuant to this Section, then the
reduction shall occur in the following order: (a) reduction of Cash Severance
described in Section 3.2(a)(ii) (with such reduction being applied to the
payments in the reverse order in which they would otherwise be made, that is,
later payments shall be reduced before earlier payments); and (b) subsidy of
health and welfare benefits under Section 3.2(a)(iii) above.

 

*       *       *

 

16

 

 

IN WITNESS WHEREOF, the Company has caused this Amended and Restated Employment
Agreement to be duly executed by an officer thereunto duly authorized, and
Executive has hereunto set his hand, all as of the day and year first above
written.

 

  THE COMPANY:       INNOTRAC CORPORATION

 

  By: /s/ Scott Dorfman     Name:  Scott Dorfman     Title:    Chief Executive
Officer  

 



  EXECUTIVE:

 

  /s/ Robert J. Toner, Jr.     Name: Robert J. Toner, Jr.  





  Address: [REDACTED]     [REDACTED]   Phone: [REDACTED]   Fax:  

  

17

 

 

Exhibit A

 

Form of Release

 

THIS RELEASE (the “Release”) is entered into between Robert Toner (“Executive”)
and Innotrac Corporation, a Georgia corporation (the “Company”), for the benefit
of the Company. The entering into and non-revocation of this Release is a
condition to Executive’s right to receive the payments under Section 3.2 of the
Amended and Restated Employment Agreement entered into by and between Executive
and the Company, dated as of November 14, 2013 (the “Employment Agreement”).
Capitalized terms used and not defined herein shall have the meaning provided in
the Employment Agreement.

 

Accordingly, Executive and the Company agree as follows.

 

1.           In consideration for the payments and other benefits provided to
Executive under Section 3.2(a) of the Employment Agreement, Executive represents
and agrees, as follows:

 

(a)          Executive, for himself, his heirs, administrators, representatives,
executors, successors and assigns (collectively “Releasers”), hereby irrevocably
and unconditionally releases, acquits and forever discharges and agrees not to
sue the Company or any of its parents, subsidiaries, divisions, affiliates and
related entities and its current and former directors, officers, shareholders,
trustees, employees, consultants, independent contractors, representatives,
agents, servants, successors and assigns and all persons acting by, through or
under or in concert with any of them (collectively “Releasees”), from all
claims, rights and liabilities up to and including the date of this Release
arising from or relating to Executive’s employment with, or termination of
employment from, the Company, under the Employment Agreement and from any and
all charges, complaints, claims, liabilities, obligations, promises, agreements,
controversies, damages, actions, causes of actions, suits, rights, demands,
costs, losses, debts and expenses of any nature whatsoever, known or unknown,
suspected or unsuspected and any claims of wrongful discharge, breach of
contract, implied contract, promissory estoppel, defamation, slander, libel,
tortious conduct, employment discrimination or claims under any federal, state
or local employment statute, law, order or ordinance, including any rights or
claims arising under Title VII of the Civil Rights Act of 1964, as amended, the
Age Discrimination in Employment Act of 1967, as amended, 29 U.S.C. § 621 et
seq. (“ADEA”), or any other federal, state or municipal ordinance relating to
discrimination in employment. Nothing contained herein shall restrict the
parties’ rights to enforce the terms of this Release.

 

(b)          To the maximum extent permitted by law, Executive agrees that he
has not filed, nor will he ever file, a lawsuit asserting any claims which are
released by this Release.

 

(c)          This Release specifically excludes Executive’s rights and the
Company’s obligations under Sections 3.2 and 6.14 of the Employment Agreement,
the Benefit Plans, and the Equity Documents. Executive’s entitlement to vested
benefits under the Benefit Plans and the Equity Documents shall be determined in
accordance with the provisions of the Benefit Plans or Equity Documents, as the
case may be. Nothing contained in this Release shall release Executive from his
obligations, including any obligations to abide by restrictive covenants, under
the Employment Agreement, the Equity Documents or the Benefit Plans that
continue or are to be performed following termination of employment.

 

(d)          The parties agree that this Release shall not affect the rights and
responsibilities of the US Equal Employment Opportunity Commission (hereinafter
“EEOC”) to enforce ADEA and other laws. In addition, the parties agree that this
Release shall not be used to justify interfering with Executive’s protected
right to file a charge or participate in an investigation or proceeding
conducted by the EEOC. The parties further agree that Executive knowingly and
voluntarily waives all rights or claims (that arose prior to Executive’s
execution of this Release) the Releasers may have against the Releasees, or any
of them, to receive any benefit or remedial relief (including, but not limited
to, reinstatement, back pay, front pay, damages, attorneys’ fees, experts’ fees)
as a consequence of any investigation or proceeding conducted by the EEOC.

 

18

 

 

2.           Executive acknowledges that the Company has specifically advised
him of the right to seek the advice of an attorney concerning the terms and
conditions of this Release. Executive further acknowledges that he has been
furnished with a copy of this Release, and he has been afforded twenty-one (21)
days in which to consider the terms and conditions set forth above prior to this
Release. By executing this Release, Executive affirmatively states that he has
had sufficient and reasonable time to review this Release and to consult with an
attorney concerning his legal rights prior to the final execution of this
Release. Executive further agrees that he has carefully read this Release and
fully understands its terms. Executive understands that he may revoke this
Release within seven (7) days after signing this Release. Revocation of this
Release must be made in writing and must be received by [●] at [●] within the
time period set forth above.

 

3.           This Release will be governed by and construed in accordance with
the laws of the state of Georgia, without giving effect to any choice of law or
conflicting provision or rule (whether of the state of Georgia or any other
jurisdiction) that would cause the laws of any jurisdiction other than the state
of Georgia to be applied. In furtherance of the foregoing, the internal law of
the state of Georgia will control the interpretation and construction of this
agreement, even if under such jurisdiction’s choice of law or conflict of law
analysis, the substantive law of some other jurisdiction would ordinarily apply.
The provisions of this Release are severable, and if any part or portion of it
is found to be unenforceable, the other paragraphs shall remain fully valid and
enforceable. This Release shall become effective and enforceable on the eighth
day following its execution by Executive, provided he does not exercise his
right of revocation as described above. If Executive fails to sign and deliver
this Release or revokes his signature, this Release will be without force or
effect, and Executive shall not be entitled to the payment under Section 3.2 of
the Employment Agreement.

 

19

 

 

Exhibit B

 

Prior Inventions

 

None.



 



20

 